Citation Nr: 0935605	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  02-06 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
generalized anxiety disorder.

2.  Entitlement to a compensable rating for residuals of 
bilateral orchiopexy.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.

In a December 2002 decision, the Board awarded an evaluation 
of 50 percent for generalized anxiety disorder.  The Veteran 
subsequently appealed to the Court of Appeals for Veterans 
Claims (Court).  In an August 2003 Joint Motion for Remand, 
the parties (the Secretary of VA and the Veteran) determined 
that a remand was warranted; the Court granted the Joint 
Motion for Remand by an Order of the Court dated in September 
2003.  Thereafter, the Board granted an evaluation of 70 
percent for generalized anxiety disorder in a November 2005 
decision.  The Veteran again appealed the Board's decision to 
the Court, and in an August 2006 Order of the Court, the 
Court granted an August 2006 Joint Motion for Remand, vacated 
the November 2005 Board decision, and remanded the matter for 
readjudication.  The Board remanded this appeal in March 2007 
for further evidentiary and procedural development.  As 
discussed below, the Board finds that there was substantial 
compliance with its remand; thus, it may proceed with a 
decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The issue of entitlement to a compensable rating for 
residuals of bilateral orchiopexy has been remanded a number 
of times for further evidentiary and procedural development.  
The most recent remand was in November 2005.  As discussed 
below, the Board finds that there was not substantial 
compliance with its remand.  Therefore, it may not proceed 
with a decision at this time and the issue must be remanded 
once again.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a compensable rating for 
residuals of bilateral orchiopexy is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Generalized anxiety disorder has been manifested throughout 
this appeal by near-constant suicidal ideation, persistent 
audio hallucinations, paranoid ideation, poor grooming and 
hygiene, some cognitive deficits, and an inability to be 
around other people; this symptomatology is suggestive of 
total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for 
generalized anxiety disorder have been met for this entire 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2008).

The Veteran is currently in receipt of a 70 percent 
disability rating for generalized anxiety disorder, effective 
February 9, 2001.  This disability is rated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9400 (2008).  Under this 
diagnostic code, a 70 percent disability rating is warranted 
when there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or worklike setting); inability to establish 
and maintain effective relationships.  Id.  A 100 percent 
disability rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

For the reasons discussed below, the Board is of the opinion 
that the Veteran's generalized anxiety disorder is 
characterized by symptomatology that results in total 
occupational and social impairment.  In this regard, his 
service-connected psychiatric disability is manifested by 
near-constant suicidal ideation, persistent audio 
hallucinations, paranoid ideation, poor grooming and hygiene, 
some cognitive deficits, and an inability to be around other 
people.  Overall, these symptoms impact the Veteran's ability 
to function socially as well as his ability to obtain and 
maintain employment.  In light of this severe disability 
picture, the Board concludes that a 100 percent disability 
rating is warranted for the entirety of this appeal.  

One of the most predominant symptoms of the Veteran's 
service-connected generalized anxiety disorder is his near-
constant suicidal ideation.  Medical evidence dated 
throughout this appeal reflects that he is always 
contemplating suicide; there is even evidence that he was 
voluntarily admitted for severe suicidal thoughts during the 
pendency of this appeal.  See VA History and Physical dated 
March 6, 2003.  Although there is no indication that the 
Veteran has ever actively attempted suicide, the Board notes 
that his suicidal thoughts are of such severity to require 
that he have a safety contract with his treating VA 
psychiatrist in which he agrees to contact the VA when his 
suicidal thoughts become more active than passive.  See VA 
Examination Report dated in April 2006.  See also Suicide 
Hotline Telephone Note dated January 15, 2008.  Such near-
constant thoughts, combined with evidence that the Veteran 
has a history of impaired impulse control with physical 
violence, more closely resembles symptomatology suggestive of 
a persistent danger of hurting self or others, a criterion 
for a 100 percent evaluation.  See VA Psychiatry Progress 
Note dated March 15, 2000 (Veteran recently charged with 
assault with a deadly weapon and attempted murder); VA 
Psychiatry Progress Note dated August 28, 2008 (fair impulse 
control); Statement by Veteran received November 3, 2008 (his 
first thought when someone touches his back or shoulder is 
about finding a weapon).  

In addition to his severe suicidal tendencies, the Veteran 
consistently exhibits an inability to perform even basic 
activities of daily living, as evidenced by a decreased range 
of psychomotor behavior.  See, e.g., VA Examination Reports 
dated in October 2001 and December 2004; VA Psychiatry 
Progress Note dated November 10, 2005.  This includes 
grooming and hygiene skills described as "moderate," 
"okay," "marginal," and "fair."  See, e.g., VA 
Examination Report dated in October 2001; VA Psychiatry 
Progress Notes dated February 6, 2001, October 2, 2002, and 
August 28, 2008.  See also VA Examination Report dated in 
April 2006 (wearing stained, unwashed clothes).  The Veteran 
indicated in a November 2008 written statement that he has a 
neighbor come by to help out with making meals, organizing 
his medications, cleaning his house, and ensuring that he 
bathes.  See Statement by Veteran received November 3, 2008.  
In August 2003 a VA psychiatrist recommended that the Veteran 
be placed in a halfway house but he refused.  See VA 
Psychiatry Progress Note dated August 8, 2003.  

The Veteran has indicated throughout this appeal that he has 
difficulty being around other people and that he often feels 
inadequate around others.  He has also reported a high level 
of paranoia whether he is with or without other people.  
Evidence throughout this appeal also demonstrates that the 
Veteran maintains some kind of relationship with his adult 
son and mother, and that he dated and married a woman during 
this appeal.  However, despite these so-called relationships, 
he continues describes himself as being "alone" and without 
friends.  Moreover, there is evidence that his relationship 
with his girlfriend/wife is somewhat shaky; she has moved out 
on occasion, and most recently the Veteran indicated that 
they were separated.  See Statement by Veteran received 
November 3, 2008.  See also Compensation and Pension Social 
Work Assessment dated in October 2004 (girlfriend moved out); 
VA Psychiatry Progress Note dated November 10, 2005 (lives 
alone); VA Examination Report dated in September 2008 (wife 
left him).  

Perhaps most relevant to the Board's determination is 
evidence that the Veteran often leaves his own home, whether 
occupied by others or not, to live by himself in a cave in a 
nearby national forest.  Early in this appeal it appears that 
the Veteran would only spend one or two weeks at a time at 
the cave.  However, as this appeal has continued, his time at 
the cave has increased.  See VA Psychiatry Progress Note 
dated October 2, 2002 (lives in a tent approximately eight 
months out of the year).  The October 2001 VA examiner noted 
that the Veteran's habit of residing in a cave was indicative 
of avoidance symptoms so severe that the Veteran felt the 
need to isolate himself from his own home just to avoid any 
contact with other people. 

Other symptoms relevant to this appeal evident throughout the 
Veteran's record include a depressed mood, borderline to fair 
insight and judgment, persistent audio hallucinations, 
occasional visual hallucinations, disorganized or fragmented 
thought content, blunted affect, and moderately compromised 
attention and concentration.  See, e.g., VA Examination 
Reports dated in October 2001, December 2004, and April 2006; 
VA Psychiatry Progress Notes dated March 15, 2000, through 
August, 28, 2008.  

Regarding employment, the record reflects that the Veteran 
has not worked since April 1998; he initially stopped working 
due to a back injury.  See VA Examination Report dated in 
October 2001.  However, there is sufficient competent 
evidence that his generalized anxiety disorder prevents him 
from obtaining and maintaining any substantially gainful 
employment.  First, the Veteran's treating VA psychiatrist 
provided an opinion in February 2001 that he is not capable 
of substantial gainful employment.  See VA Psychiatry 
Progress Note dated February 6, 2001.  Similarly, the April 
2006 VA examiner opined that while the Veteran may be able to 
complete sedentary work, it cannot be complicated or tedious, 
nor can it require him to sit still too long.  The Board is 
of the opinion that such qualities are unlikely to be found 
in many, if any, jobs.  

The Veteran's difficulties with maintaining his activities of 
daily living such as basic grooming and personal hygiene also 
suggest that employment would be difficult.  Finally, also 
contributing to the Veteran's occupational impairment is his 
inability to function socially.  Throughout this appeal, the 
Veteran has shown, for all intents and purposes, complete 
social isolation.  As discussed above, despite evidence of 
relationships with his son, wife, and mother, he often seeks 
solitude in a national forest.  Moreover, when he does spend 
time with them he can't be around them for very long.  See VA 
Examination Report dated in April 2006.  Finally, despite 
these relationships, the Veteran indicated in December 2004 
that he would like a friend but that he doesn't have one.  
See VA Examination Report dated in December 2004.  

The record contains Global Assessment of Functioning (GAF) 
scores ranging from 30 to 55 throughout this appeal.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The DSM-IV contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  

The Veteran's scores indicate symptomatology ranging from 
moderate to serious or evidence of moderate to an inability 
to function in almost all areas.  While some of these scores 
may not be especially supportive of a 100 percent disability 
rating, the Board observes that GAF scores are not to be 
viewed outside the context of the entire record.  Therefore, 
they will not be relied upon as the sole basis for the 
Board's determination.  As discussed above, the Board is of 
the opinion that the Veteran's generalized anxiety disorder 
is characterized by symptomatology which significantly 
impacts his social and occupational functioning.  Moreover, a 
number of medical professionals have deemed the Veteran to be 
unemployable as a result of his impairments.  Therefore, with 
consideration of all the competent evidence of record, the 
Board finds that the Veteran has demonstrated symptomatology 
warranting a 100 percent disability rating for generalized 
anxiety disorder for the entirety of this appeal.  Thus, his 
appeal is granted.  



	(CONTINUED ON NEXT PAGE)


ORDER

A 100 percent rating is granted for generalized anxiety 
disorder for the entirety of this appeal. 


REMAND

The Veteran is service-connected for residuals of a bilateral 
orchiopexy (surgical fixation in the scrotum of an 
undescended testis) he underwent while serving on active 
duty.  See Dorland's Illustrated Medical Dictionary, 1321 
(30th ed. 2003).  He is currently rated as noncompensable 
(zero percent disabling) for this disability.  The Veteran 
contends that he is entitled to a compensable rating because 
he experiences occasional scrotal pain, is unable to perform 
sexually, and has significant atrophy of his testes.  

The Board remanded this issue in November 2005 for the 
purpose of obtaining a medical opinion as to whether the 
Veteran has any current residuals of his orchiopexy.  The 
examiner was asked to specifically address whether or not the 
left epididymal cyst and varicosities noted on a March 12, 
2002, ultrasound are related to his service-connected 
disability.  A review of the September 2008 VA examination 
report reflects that the Veteran has subjective complaints of 
scrotal pain with objective evidence of testes measuring less 
than two (2) centimeters (cm) in diameter.  It was also noted 
that he experiences occasional erectile dysfunction, but is 
able to perform with medication.  The diagnosis provided is 
"atrophy of the bilateral testes."  

Initially, the Board observes that no opinion was provided as 
to whether the findings of the March 12, 2002, ultrasound are 
related to the Veteran's residuals of bilateral orchiopexy.  
Additionally, the examiner did not indicate whether the 
Veteran's occasional erectile dysfunction is related to his 
service-connected disability.  With regards to the former, 
the Board finds that there has not been substantial 
compliance with the November 2005 remand directives.  As 
such, a new remand is required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand is also necessary for a VA 
examiner to address whether the Veteran's residuals of 
bilateral orchiopexy include erectile dysfunction.  

Finally, the Board notes that the Veteran underwent a 
surgical intervention in July 2002 for a questionable 
epididymal cyst accompanied by subjective complaints of left 
scrotal pain.  The operative report reflects that no cyst was 
found but, rather, the epididymis on the left was detached 
from the testes.  See VA Operative Report dated July 16, 
2002.  A review of the Veteran's service treatment records 
reveals that during service the lower portion of the left 
epididymis was found to be detached and was therefore sutured 
to the lower portion of the testicle where it should have 
been normally.  See Operative Report dated April 10, 1970.  
It is unclear from the current record whether the July 2002 
detachment is related to the in-service detachment.  As such, 
the Board is of the opinion that an opinion is needed to 
clarify this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
genitourinary examination for the purpose 
of evaluating the nature and severity of 
his residuals of bilateral orchiopexy.  
The claims file, including a copy of this 
remand, must be made available to the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  A 
complete rationale should be given for all 
opinions and conclusions expressed.  
Following a review of the claims file, an 
interview with the Veteran, and a physical 
examination of the Veteran, the examiner 
should:

    (a) Describe the current manifestations 
of the Veteran's residuals of a bilateral 
orchiopexy.  The examiner should expressly 
note whether there is complete atrophy of 
one or both of the Veteran's testes.  Any 
additional details or findings should be 
fully explained.

    (b) Provide an opinion as to whether 
any epididymal cyst(s) and or 
varicosities, as noted on ultrasounds 
dated in March 12, 2002, and June 6, 2003, 
are more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
related to the Veteran's in-service 
bilateral orchiopexy.  

    (c) Provide an opinion as to whether 
the Veteran has erectile dysfunction that 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
related to the Veteran's service-connected 
residuals of a bilateral orchiopexy.  

    (d) Discuss whether the Veteran's July 
2002 surgical intervention for a detached 
left epididymis is related to his in-
service findings and correction of a 
detached left epididymis.  If so, the 
examiner should explain what symptoms and 
manifestations, if any, were/are 
associated with the Veteran's detached 
epididymis prior to and subsequent to the 
July 2002 surgical procedure.  

    (e) The examiner should describe any 
additional functional impairment 
associated with the Veteran's service-
connected residuals of bilateral 
orchiopexy, including any occupational 
impairment caused as a result of this 
disability.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


